Ray, Judge,
concurring specially.
While I fully concur in the majority’s opinion, I write separately to address an argument raised by Dattilio in his brief and to point out a shortcoming in existing law that might be addressed by the General Assembly, namely that there may be situations in which the best interests of the child are not served by requiring the consent of both parents to a child’s name change.
Brittingham pursued this appeal claiming that Dattilio was not entitled to relief because he had not complied with the statutory requirements set forth in OCGA § 19-12-1, including the requirement that Dattilio obtain Brittingham’s written consent to his request to change the child’s name and that he file such written consent with the counterclaim seeking the name change. As set forth in the majority’s opinion, any such requirement was waived when the counterclaim proceeded to trial on its merits without any objection by Brittingham that the issue was not properly before the trial court.
At the same time, Dattilio has argued that he was not required to obtain Brittingham’s written consent before filing his counterclaim, or for that matter to have complied with any of the other provisions of OCGA § 19-12-1, as his right to seek a name change for the child arose out of OCGA § 9-7-20 et seq., which is the statutory scheme wherein a biological father seeks to legitimate a child born out of wedlock. This argument is without merit. The counterclaim was filed to the consolidated action in the Superior Court of DeKalb County. This was an action to domesticate a foreign judgment from New Jersey regarding child custody, support and visitation (Civil Action No. 09-1427-1) and a petition to modify child support and visitation of the same New Jersey order (Civil Action No. 10-3241-1). *551Thus, it cannot be fairly argued that Dattilio’s effort to obtain a name change for the child was part of an action to legitimate the child, which is what OCGA § 19-7-22 contemplates. The legitimation already had occurred in New Jersey, with the instant action being only to register it and to modify its terms.
Decided August 30, 2012.
Cortney Brittingham, pro se.
Cordell & Cordell, Kevin Mammola, for appellee.
Had Brittingham raised her procedural objections prior to the final hearing in the trial court, she may very well have prevailed. It is that fact that should cause concern; that is, that a parent who might have a compelling reason to change the name of his or her child, and that it might be in the best interest of the child to do so, could not succeed without first obtaining the written permission of the other parent, as required pursuant to OCGA § 19-12-1 (c). One can think of many instances where the non-moving parent might unreasonably withhold consent, even when the best interest of the child suggests a name change should occur. One such example might be when a father has been convicted of a crime against his child and the mother then wishes to seek a name change to remove the father’s name from that of the child. Under OCGA § 19-12-1 (c), both parents would have to agree to the change for the trial court to have authority to make it, no matter what the best interest of the child might be in that regard.
While I obviously believe that the outcome could be unfair and potentially damaging for a child if one parent were to withhold consent unreasonably, it is for the General Assembly to consider the issue in its wisdom, balancing the competing interests at stake. The Judiciary’s role is limited to enforcing the laws as enacted, so long as they are constitutional.